Citation Nr: 0616828	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  00-22 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from August 1966 to August 1968.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from an October 1999 rating decision of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was previously before the Board in August 2003, when 
it was remanded to provide the appellant with notice of the 
Veterans Claims Assistance Act of 2000 (VCAA).  In April 
2006, the appellant's representative submitted additional 
evidence with a waiver of RO initial consideration.  

The matter of entitlement to service connection for cause of 
the veteran's death based on a de novo review is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on her part is required.


FINDINGS OF FACT

1. An unappealed rating decision in April 1997 denied service 
connection for the cause of the veteran's death essentially 
on the basis that the colon cancer that caused his death was 
not related, either directly or presumptively (based on 
herbicide exposure), to his service.

2. Evidence received since the April 1997 rating decision 
includes evidence relating colon cancer to herbicide 
exposure, bears directly and substantially upon the matter of 
service connection for the cause of the veteran's death, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for the cause of the 
veteran's death may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (effective for 
claims to reopen filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing is harmless.  Any 
insufficiency regarding notice content will be addressed in 
the remand portion of this decision.

B.	Factual Background

Historically, the appellant's original claim of service 
connection for the cause of the veteran's death was received 
by the RO in February 1993.  In a March 1993 rating decision, 
the RO denied the appellant's claim, essentially finding that 
the veteran's death was not due to disease or injury incurred 
in or aggravated by his military service.  The rating 
decision deferred making a decision regarding service 
connection for the cause of the veteran's death based on 
Agent Orange exposure pending receipt of final regulations 
regarding conditions presumptively related to herbicide 
exposure.  However, the RO did not issue a decision regarding 
this aspect of the appellant's claim and, in March 1997, the 
appellant filed a claim to reconsider the veteran's death as 
related to Agent Orange exposure.  The RO denied this claim 
in April 1997, finding that the primary cause of the 
veteran's death, colon cancer, was not on the list of 
conditions presumptively connected to Agent Orange exposure 
and that there was no scientific or medical evidence that 
supported the conclusion that colon cancer was associated 
with herbicide exposure.  She did not appeal this decision, 
and it became final.

Evidence of record at the time of the April 1997 rating 
decision included the veteran's certificate of death, 
recording his death as occurring in February 1993 and listing 
the immediate cause of death as metastatic colon cancer of 
the primary colon and the underlying cause as 
gastrointestinal bleeding.  The veteran's DD 214 showed he 
served in Vietnam.  The evidence also included VA records 
regarding treatment for the veteran's colon cancer, including 
treatment immediately prior to his death.

Evidence received subsequent to the April 1997 rating 
decision includes two scholarly articles (Health Effects of 
Dioxin Exposure: A 20 Year Mortality Study, AM. J. EPIDEMIOLOGY 
Vol. 153, No. 11: 1031-1044 (2001) (Health Effects), and 
Mortality in New Zealand Workers Exposed to Phenoxy 
Herbicides and Dioxins, 62 OCCUPATIONAL & ENVIR. MED. 34-40 
(2005) (New Zealand)) that tend to relate herbicide exposure 
to an increase in colon and rectal cancers.  

C.	Legal Criteria and Analysis

As noted above, the appellant's claim of entitlement to 
service connection for cause of the veteran's death was 
denied on a direct basis by the RO in March 1993 and denied 
on a presumptive basis as not related to herbicide exposure 
in April 1997.  She was properly notified of both decisions, 
and the April 1997 decision notified her of her appellate 
rights, and she did not appeal.  Accordingly, the April 1997 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c).  However, under 
38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Here, the petition to reopen was filed before that date.  
Hence, the new 38 C.F.R. § 3.156(a) does not apply.]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

If a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
Era (from January 9, 1962 to May 7, 1975), has one of the 
following diseases associated with exposure to certain 
herbicide agents [to include Agent Orange], then that disease 
shall be considered to have been incurred in or aggravated by 
such service, notwithstanding that there is no record of 
evidence of such disease during the period of such service.  
The diseases include Non-Hodgkin's lymphoma; Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.  

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence received since the April 1997 rating decision was 
not previously of record, is relevant, and is so significant 
that it must be considered to decide fairly the merits of the 
claim of service connection for the cause of the veteran's 
death.  The claim was denied previously by the RO based on a 
finding that the veteran's colon cancer, which was the 
primary cause of his death, was not incurred in or aggravated 
by service and was not related to herbicide exposure.  The 
appellant has submitted additional evidence in the form of 
scholarly journals that suggest a link between herbicide 
exposure and an increased rate of colon and rectal cancers.  
That evidence is sufficient to reopen the claim of service 
connection for cause of the veteran's death, as it bears 
directly on the matter at hand and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Thus, it 
is new and material and the claim may be, and is, reopened.


ORDER

The appeal to reopen a claim of service connection for cause 
of the veteran's death is granted.


REMAND

In April 2006, the appellant's representative contended that 
the notice provided to the appellant in April 2004 (pursuant 
to the Board's remand) was not sufficient in that it did not 
make clear she could submit an opinion from the veteran's 
treatment provider regarding whether the veteran's colon 
cancer was etiologically related to herbicide exposure in 
Vietnam.  The appellant's representative has indicated that 
if the appellant had been aware such evidence might help to 
prove her claim she would have obtained such an opinion.  
Thus, since this case has been reopened, it would be an 
appropriate time to provide the appellant with further notice 
as to the requirements for proving service connection for the 
cause of the veteran's death and the type of evidence she 
could submit to prove her claim.  Additionally, during the 
pendency of this appeal, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  Here, the 
appellant was not provided with notice of the type of 
evidence necessary to establish an effective date for any 
award of compensation.  The RO will have the opportunity to 
cure this notice deficiency as well.

The appellant has submitted articles that suggest a possible 
relationship between herbicide exposure and an increased rate 
of colon and rectal cancers.  The Health Effects article 
involved a 20 year mortality study that followed survivors of 
a 1976 industrial accident in Seviso, Italy.  This study 
noted an increase in rectal cancers among men and women 
exposed to dioxins by the accident.  The New Zealand article 
studied the mortality in workers exposed to phenoxy 
herbicides and dioxins and found an increased mortality from 
colon and rectal cancers among herbicide sprayers.  These 
articles tend to show a possible relationship between 
herbicide exposure and an increased occurrence of colon and 
rectal cancers; however, they do not directly link the 
veteran's colon cancer to herbicide exposure.  Since the new 
and material evidence suggests there might be a link between 
the veteran's colon cancer and herbicide exposure but is 
insufficient to establish such a relationship, it is 
necessary to remand the case for a medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the appellant 
with notice regarding the requirements and 
additional evidence needed to establish 
her claim for service connection for cause 
of the veteran's death and, in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), regarding effective dates 
of awards.  The appellant and her 
representative should be given an 
appropriate time to respond.

2.  The RO should obtain a medical opinion 
from a qualified physician indicating 
whether, based on the evidence of record, 
it is at least as likely as not that the 
veteran's colon cancer was related to 
herbicide exposure in Vietnam.  The 
physician must review the claims file and 
must specifically comment on the two 
articles submitted by the appellant.  The 
physician must explain the rationale for 
the opinion given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
opportunity for response.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


